Exhibit 10.24

 

[gh51be2zu4i2000001.jpg]

December 4, 2019

James Scully

Dear James:

It is my pleasure to offer you the position of Interim Chief Executive Officer
(“Interim CEO”) of J.Jill, Inc. (“J.Jill” or the “Company,” and collectively
with its direct and indirect subsidiaries, whether existing on the Start Date
(defined below) or thereafter acquired or formed, the “J.Jill Companies”),
pursuant to the terms of this letter agreement (the “Offer Letter”).

The terms and conditions of your employment with J.Jill will be as follows and
shall, subject to your satisfaction of the “Conditions to Employment” listed
below, become effective as of the date on which you countersign this Offer
Letter.

 

1.

Start Date: Your start date in this position will be December 5, 2019 (the
“Start Date”).

 

2.

Position and Duties:

 

a.

As Interim CEO, you shall have such responsibilities, duties, and authorities as
are commensurate with the position of Interim CEO, or as are assigned to you by
the Board of Directors of the Company (the “Board”).

 

b.

During the Term (as defined below) you shall remain a member of the Board, but
shall now also be an employee of the Company. Notwithstanding your service as
Interim CEO, you shall still be entitled to receive compensation to which you
were entitled as an independent director of the Company.

 

c.

You agree that you shall resign as a member of the Board’s Audit Committee prior
to the Start Date and shall not serve as a member of the Audit Committee at any
time during the Term.

 

d.

In your role as Interim CEO, you shall fulfill your duties and responsibilities
in a diligent, trustworthy, and appropriate manner and in compliance with the
policies and practices of the J.Jill Companies and applicable law.

 

e.

During the Term, your primary business focus shall be on your duties as Interim
CEO and you shall exert your reasonable best efforts in such role and shall
carry out your duties in good faith so as to promote the purpose and mission of
the J.Jill Companies.

 

f.

You shall be allowed to continue to engage in all businesses that you engage in
as of the date of this Offer Letter, including without limitation your continued
service on the Board, so long as such activities do not create an actual or
reasonably foreseeable potential conflict of interest with, or materially
interfere with the performance of, your duties hereunder, in each case as
determined in the reasonable judgment of the Board.

1

--------------------------------------------------------------------------------

 

 

3.

Term:  You shall serve as the Interim CEO from the Start Date until the earlier
of (i) the date that a permanent (non-interim) Chief Executive Officer commences
employment and (ii) the date which is ninety (90) days from the Start Date (the
“Initial Term”). The Initial Term may be extended on a month-to-month basis by
mutual agreement (including with respect to compensation for services provided
during any such extended term) of you and J.Jill (the Initial Term and any such
extended term, the “Term”).

 

4.

Sign-On Bonus: You shall be paid a one-time cash sign-on bonus of $100,000 (the
“Sign-On Bonus”), payable within thirty (30) days following the Start Date;
provided, however, that if you resign from J.Jill at any time prior to the end
of the Initial Term, you shall repay the Sign-On Bonus to J.Jill within ten (10)
business days following such termination of employment.

 

5.

Ongoing Cash Compensation: During the Initial Term, you will be paid cash
compensation at the rate of $100,000 per month (the “Cash Compensation”), with a
guaranteed minimum of three (3) months of payments, payable bi-weekly through
the Company’s payroll.

 

6.

Equity Award: You will be entitled to receive a grant of 180,000 restricted
stock units as of the Start Date, which shall vest on the last day of the
Initial Term, subject to the terms of the applicable J.Jill equity compensation
plans and related documents.

 

7.

Expense Reimbursement:

 

a.

The Company shall reimburse you for all reasonable travel expenses associated
with your travel to the Quincy, Massachusetts area in the performance of your
duties as Interim CEO, not to exceed $10,000.00 per month.

 

b.

J.Jill shall reimburse you for your reasonable legal fees, incurred in
connection with your consideration of whether to accept the offer to serve as
Interim CEO, including the review of this Offer Letter, and all related
documents, not to exceed $10,000.00.

 

8.

Representations: By accepting this offer, you unconditionally agree not to use
in connection with your employment with J.Jill any confidential or proprietary
information which you have acquired in connection with any former employment or
reveal or disclose to J.Jill or any of employees, agents, representatives or
vendors of any J.Jill Company, any confidential or proprietary information that
you have acquired in connection with any former employment. You represent that
you are accepting J.Jill’s offer in good faith, and that you understand that
J.Jill will rely on your acceptance. The terms of the offer are considered
confidential and should not be shared with any other company, including your
current employer.

 

9.

Governing Law; Forum: This offer letter shall in all respects be governed by and
construed in accordance with the laws of the State of Delaware, not including
the choice-of-law rules thereof. You and J.Jill consent to the exclusive and
sole jurisdiction and venue of the state and federal courts located in Delaware
for the litigation of disputes not subject to arbitration and waive any claims
of improper venue, lack of personal jurisdiction, or lack of subject matter
jurisdiction as to any such disputes.

 

10.

Withholdings: All payments provided for herein in your capacity as Interim CEO
shall be reduced by any amounts required to be withheld from time to time under
applicable federal, state or local income or employment tax law or similar
statutes or other provisions of law then in effect.

2

--------------------------------------------------------------------------------

 

 

11.

Section 409A: This Offer Letter shall be interpreted in accordance with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and any
Treasury Regulations or other Department of Treasury guidance issued thereunder
(“Section 409A”). If required by Section 409A, no payment or benefit
constituting nonqualified deferred compensation that would otherwise be payable
or commence upon the termination of employment shall be paid or shall commence
unless and until you have had a “separation from service” within the meaning of
Section 409A as determined in accordance with Section 1.409A-1(h) of the
Treasury Regulations. For purposes of Section 409A, each of the payments that
may be made hereunder is designated as a separate payment. If you are deemed on
the date of termination to be a “specified employee” within the meaning of the
term under Section 409A, then with regard to any payment or the provision of any
benefit under any agreement that is considered nonqualified deferred
compensation under Section 409A payable on account of a “separation from
service,” such payment or benefit shall be made or provided on the first
business day following the earlier of (A) the expiration of the six (6)-month
period measured from the date of such “separation from service,” and (B) the
date of your death (the “Delay Period”). Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this paragraph (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to you in a lump sum (without
interest) on the first business day following the Delay Period, and any
remaining payments and benefits due under this Offer Letter shall be paid or
provided in accordance with the normal payment dates specified for them herein.
You agree to negotiate with J.Jill in good faith to make amendments to this
Offer Letter as you and J.Jill mutually agree, reasonably and in good faith, are
necessary or desirable to avoid the possible imposition of taxes or penalties
under Section 409A, while preserving any affected benefit or payment to the
extent reasonably practicable without materially increasing the cost to J.Jill.
Notwithstanding the foregoing, you shall be solely responsible and liable for
the satisfaction of all taxes, interest and penalties that may be imposed on you
or for your account in connection with any payment or benefit under this Offer
Letter (including any taxes, interest and penalties under Section 409A), and
J.Jill shall have no obligation to indemnify or otherwise hold you (or any
beneficiary successor or assign) harmless from any or all such taxes, interest
or penalties.

 

12.

Entire Agreement: This Offer Letter supersedes all prior and contemporaneous
oral or written, express or implied understandings or agreements regarding your
employment with J.Jill, and contains the entire agreement between you and J.Jill
regarding your employment with J.Jill. The terms set forth in this letter may
not be modified, except in writing signed by an authorized representative of
J.Jill, which expressly states the intention of J.Jill to modify the terms of
this Offer Letter

 

13.

Assignment; Binding Effect: You understand that you have been selected for
employment by J.Jill on the basis of your personal qualifications, experience,
and skills. You agree, therefore, that you cannot assign all or any portion of
your performance under this Offer Letter. J.Jill may assign this Offer Letter to
the purchaser of substantially all of the assets of J.Jill, or to any subsidiary
or parent company of J.Jill. Subject to the preceding two sentences, this Offer
Letter shall be binding upon, inure to the benefit of, and be enforceable by the
parties and their respective heirs, legal representatives, successors, and
assigns. You acknowledge and agree that each J.Jill Company is a third-party
beneficiary of this Offer Letter.

 

14.

Conditions to Employment: This offer is contingent upon: (1) your execution of
this Offer Letter; (2) you commencing employment as Interim CEO on the Start
Date; and (3) you providing to J.Jill documentary evidence of your identity and
provide a Form I-9 to evidence your eligibility for employment in the United
States within (3) business days from your date of hire.

[Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------

James, we welcome you to J. Jill. If you are in agreement and plan to accept
this offer, then please sign below and scan and email to mark.webb@jjill.com.

 

Sincerely,

 

 

Mark Webb

Chief Financial Officer

 

ACCEPTANCE:

I have read this letter and agree with the terms and conditions of my employment
as set forth above.

 

Dated:

 

 

 

Signature:

 

 

 

 

 

 

 

 

James Scully

 